Opinion by
Hurt, J.
§ 173. Parties; who are necessary. Appellee sued appellant to recover damages alleged to have been done to his crops of corn, grass, etc., and to his fence, by fire communicated thereto through the negligence of appellant’s employees in operating its trains. It appeared in evidence that another person was a joint owner with appellee of some of the crops destroyed. Held, that appellee could not maintain the suit alone, without joining therein the other joint owner of the property. In an action to recover property, in case of a joint bailment, all of the joint owners must join as plaintiffs. Joint creditors must all join in an action to recover the debt. Joint owners of property destroyed or injured by a wrong-doer must join in an action to recover damages therefor. Those refusing to join in the action as plaintiffs should he made parties defendant. [Stachely v. Pierce, 28 Tex. 328; 6 Wait’s Act. & Def. p. 53, § 2; Bucknam v. Brett, 35 Barb. 596.]
Reversed and remanded.